Citation Nr: 1529274	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  10-27 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as due to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran and his wife appeared at a hearing before a RO decision review officer in May 2011.  He also asked to appear before a member of the Board; however, in December 2011, he withdrew this request.  Accordingly, the Board will proceed with a decision on this appeal as the hearing request has been withdrawn.  See 
38 C.F.R. § 20.704(d) (2014).

In a November 2014 decision, the Board reopened the claims on appeal and remanded the issues for further evidentiary development of requesting outstanding post-service treatment records and to obtain a VA examination for the Veteran's disabilities.  This was accomplished, and the claims were readjudicated in a March 2015 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


	(CONTINUED ON NEXT PAGE)



FINDINGS OF FACT

1.  The Veteran has qualifying service in the Republic of Vietnam for which herbicide exposure during service is presumed. 

2.  The weight of the evidence does not demonstrate a diagnosis of early-onset peripheral neuropathy.

3.  There was no neurological injury or symptoms or disease of the neurological system during service, and chronic symptoms of peripheral neuropathy of the right upper extremity or lower extremities did not manifest during service or to a compensable degree within one year after discharge from active service. 

4.  Symptoms of peripheral neuropathy of the right upper extremity and lower extremities have not been continuous since service separation.

5.  The currently diagnosed right upper extremity and bilateral lower extremity peripheral neuropathy first manifested in 1995 and is not causally or etiologically related to active service, to include any incident or event therein such as herbicide exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right upper extremity peripheral neuropathy, to include as due to herbicide exposure, have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, (2014). 

2.  The criteria for service connection for bilateral lower extremity peripheral neuropathy, to include as due to herbicide exposure, have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a July 2009 letter, the RO notified the Veteran about the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  The July 2009 letter was sent prior to the August 2007 denial of the claims for service connection for right upper extremity and lower extremity peripheral neuropathy; therefore, the Board concludes that VA satisfied its duties to notify the Veteran.

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records, private treatment records, and VA treatment records.  Also, the Veteran has been afforded VA examinations in September 2012 and January 2015 to assess the nature and etiology of his claimed peripheral neuropathy of the right upper extremity and lower extremities.

Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of peripheral neuropathy (organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2014); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system (which includes peripheral neuropathy), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

A veteran who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  38 C.F.R. 
§ 3.307(a)(6)(iii); VAOPGCPREC 27-97. 

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, early-onset peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R. § 3.309(e).

The Board notes that 38 C.F.R. § 3.309(e) previously listed "acute and subacute peripheral neuropathy" as an enumerated disease and stated that this meant transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  Effective September 6, 2013, VA amended its adjudication regulations concerning presumptive service connection for disabilities associated with exposure to certain herbicide agents.  See 78 Fed. Reg. 54,763, Disease Associated With Exposure to
Certain Herbicide Agents: Peripheral Neuropathy.  

The amendments implement a decision by the Secretary to clarify and expand the terminology regarding the presumption of service connection for peripheral neuropathy associated with exposure to certain herbicide agents and to ensure compliance with court orders from the class action litigation of Nehmer v. U.S. Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal. May 17, 1991). In the National Academy of Sciences (NAS) report Veterans and Agent Orange: Update 2010, NAS concluded that early-onset peripheral neuropathy associated with herbicide exposure is not necessarily a transient condition.  The NAS also reaffirmed the conclusion in its prior reports that data did not suggest that exposure to herbicides led to the development of delayed-onset chronic peripheral neuropathy. 

Therefore, VA amended §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  VA also removed Note 2 to § 3.309(e), which had stated that, in order for the presumption to apply, the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  Under the amendments, early-onset peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  These amendments apply to claims received by VA on or after September 6, 2013 and to claims pending before VA on that date.

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended to certain specific disorders, based upon extensive scientific research.  See, e.g., Notices, 68 Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232-43 (1999); 61 Fed. Reg. 57,586-89 (1996).  However, the Unites States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).
A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis

The Veteran contends that his disabilities were incurred as a result of herbicide exposure during his military service.  See Veteran's statement dated November 2009.  Specifically, the Veteran contends that a pilot sprayed his eyes and skin with dioxin, which ultimately caused his peripheral neuropathy.  See, e.g., Veteran's notice of disagreement (NOD) dated August 2009.

Initially, the Board finds that the Veteran is presumed to have been exposed to a herbicide agents during his service in the Republic of Vietnam from July 1969 to July 1970.  38 C.F.R. § 3.307(a)(6).

On review of all the evidence of record, both lay and medical, the Board finds that the evidence fails to demonstrate that the Veteran had early-onset peripheral neuropathy of the right upper extremity or lower extremities.  The evidence shows that the Veteran's peripheral neuropathy of the right upper extremity and lower extremities manifested over 20 years after qualifying service in the Republic of Vietnam.  See January 2015 VA examination report (the Veteran and his wife stated that he developed tingling and numbness in his feet and right hand beginning in 1995).  There is no competent evidence of record that has demonstrated a relationship between the Veteran's peripheral neuropathy, and active military service, to include presumed exposure to herbicide agents during service.  Because the evidence does not show that the Veteran's peripheral neuropathy manifested to a degree of 10 percent or more within one year after the date of last exposure to herbicides he does not qualify for the presumption of service connection.

Nonetheless, the Board must address whether service connection is warranted for the claimed disabilities on a direct basis.  See Combee, 34 F.3d 1039 (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation).

The Board finds that the weight of the lay and medical evidence is against a finding that symptoms of right upper extremity or lower extremity peripheral neuropathy were chronic in service.  Service treatment records do not include any complaints, symptoms, or treatment for peripheral neuropathy.  The October 1971 service separation examination report includes a normal clinical evaluation of the upper and lower extremities.  The Veteran has not contended that symptoms of right upper extremity or lower extremity peripheral neuropathy were chronic in service.  For these reasons, the Board finds that symptoms of right upper extremity and lower extremity peripheral neuropathy were not chronic in service.

The Board finds that the weight of the lay and medical evidence is against a finding that symptoms of right upper extremity or lower extremity peripheral neuropathy were continuous after service separation and did not manifest to a compensable degree within one year of service separation.  The Board notes that in December 2002, the Veteran was granted service connection for peripheral neuropathy of the left upper extremity as secondary to the service-connected residuals of a fractured clavicle based on the evidence of record including the June 2002 VA examination report and medical opinion linking the left upper extremity neuropathy to the in-service shoulder injury.  VA treatment records show a general diagnosis of peripheral neuropathy.  See VA treatment records dated May 2003, February 2003, and June 2009.  However, these VA treatment records did not specify whether the Veteran's peripheral neuropathy diagnosis pertained only to his service-connected neuropathy of the left upper extremity, or whether the peripheral neuropathy pertained also to the other extremities.  Nonetheless, the Veteran has stated that his symptoms of peripheral neuropathy of the right upper extremity and lower extremities, to include numbness, tingling, and coldness, began in 1995, more than 20 years after service separation.  The remainder of the private and VA treatment records do not indicate an onset of peripheral neuropathy symptoms until many years after service.

The Board acknowledges that symptoms are the essence of any evidence of persistent symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed numerous other claims for service connection, but did not mention peripheral neuropathy symptoms at any time prior to his initial claim in August 1996.  For example, in February 1982, May 1985, April 1990, and May 1995, the Veteran filed other claims for service connection for a fractured clavicle, posttraumatic stress disorder, chest pain, macular degeneration, and chloracne.  The Veteran did not mention symptoms of peripheral neuropathy during these prior service connection claims. 

While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting rather than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for peripheral neuropathy, when viewed in the context of his action regarding his other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain peripheral neuropathy in service and a lack of symptomatology at the time he filed the other claims.  The Board finds that this evidence weighs against the Veteran's claim that peripheral neuropathy symptoms were continuous since service separation or that the right upper or lower extremity neuropathy manifested to a compensable degree within one year of service separation in December 1971.

The Board further finds that the current right upper extremity and lower extremity peripheral neuropathy disorders are not etiologically related to service.  As noted above, service treatment records do not include any complaints, symptoms, or treatment for peripheral neuropathy in service.  The Veteran has not asserted or otherwise identified any instance in service, to include any injury, disease, or event to which peripheral neuropathy could be related, other than to herbicide exposure.

The Veteran was afforded a VA examination in September 2012, which addressed his claimed peripheral neuropathy.  The VA examiner diagnosed the Veteran with peripheral neuropathy of the upper left extremity.  However, the September 2012 VA examination report revealed that the Veteran experienced moderate intermittent pain in his right upper extremity.  The VA examiner failed to specify the significance of these findings, if any.  Moreover, the VA examiner failed to explain if these findings were demonstrative of peripheral neuropathy that developed as a result of the Veteran's active duty service, claimed as due to herbicide exposure. Additionally, it appears from a review of the examination report that the Veteran's lower extremities were not examined.

Pursuant to the Board's November 2014 remand, the Veteran was afforded a VA examination in January 2015.  The examiner interviewed the Veteran and reviewed the claims file.  After a physical examination, the Veteran was diagnosed with chronic peripheral neuropathy of the lower and upper extremities.  During the evaluation, the Veteran reported tingling, numbness, coldness, and a burning sensation in his feet, legs, and right hand for approximately 20 years.  The examiner stated that the Veteran's service treatment records had no documented complaints of tingling or numbness in the feet, legs, or upper extremities.  As reported by the Veteran and his wife, he developed tingling, numbness, coldness as well as a burning sensation in both feet and his right hand in 1995, which the examiner noted was "a long time away from his discharge in service back in 1971."  According to the examiner, the Veteran also had "lack of continuation of care after he got out from the service."  The examiner also noted that a review of the medical literature showed that not enough studies had been conducted to support the cause and effect relationship between the chronic peripheral neuropathy and Agent Orange or 
herbicide exposure.  As such, the examiner opined that the Veteran's peripheral neuropathy of the right upper extremity and lower extremities was less likely than not incurred in or caused by service.  

The Board finds the January 2015 VA medical opinion to be highly probative as to whether the Veteran's diagnosed peripheral neuropathy of the right upper extremity an lower extremities are related to service, to include herbicide exposure.  The examiner reviewed the evidence of record, considered the Veteran's statements, performed a physical examination, reviewed medical literature, and provided an opinion supported by a well-reasoned rationale.

Further, Beckley VA Medical Center treatment records dating from October 1994 to January 2015 were reviewed and considered.  The treatment records show complaints of right upper extremity and lower extremity peripheral neuropathy, but do not provide a nexus linking the Veteran's current disorder to service, to include herbicide exposure. 

For these reasons, and upon review of all the evidence of record, the Board finds that the weight of the evidence is against a finding that the Veteran's currently diagnosed peripheral neuropathy of the right upper extremity or lower extremities is related to service, to include herbicide exposure.  In making this determination, the Board has considered the Veteran's statements asserting that his peripheral neuropathy disorders are related to service.  However, as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of peripheral neuropathy.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Peripheral neuropathy is a medically complex disease process because of its multiple possible etiologies, requires specialized testing to diagnose, and manifests symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  Further, the etiology of the Veteran's peripheral neuropathy of the right upper extremity and lower extremities is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran.  As such, the Board finds that the January 2015 VA medical opinion discussed above outweighs the Veteran's lay assertions of a nexus to service.

In sum, the Board finds that the weight of the evidence of record is against a finding that service connection on a presumptive basis is warranted for the Veteran's right upper extremity and lower extremities peripheral neuropathy.  Further, the preponderance of the evidence weighs against a finding that the Veteran's right upper extremity and lower extremities peripheral neuropathy is otherwise etiologically related to service, to include exposure to herbicides.  Accordingly, service connection for right upper extremity and lower extremities peripheral neuropathy is not warranted.

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for peripheral neuropathy of the right upper extremity, to include as due to herbicide exposure, is denied.

Service connection for peripheral neuropathy of the lower extremities, to include as due to herbicide exposure, is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


